Exhibit 10.1

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of July 29, 2020 among NN, Inc., a Delaware
corporation (the “Borrower”), the Guarantors, the Lenders signatory hereto that
are party to the Credit Agreement referred to below, Truist Bank, as successor
by merger to SunTrust Bank, as the administrative agent (the “Administrative
Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Second Amended and Restated Credit
Agreement, dated as of December 19, 2019 (as amended, restated, amended and
restated, supplemented, extended, refinanced or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the Lenders party
thereto, the Administrative Agent and the other parties from time to time party
thereto;

WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Revolving Lenders amend certain provisions of the Credit Agreement,
including an amendment of the financial covenant set forth in Section 7.14 of
the Credit Agreement and the defined terms used therein, in each case as more
particularly set forth below; and

WHEREAS, subject to the terms and conditions set forth herein (including the
“Conditions Subsequent” set forth in Section 4 below), each of the
Administrative Agent and the Lenders party hereto, constituting the Required
Revolving Lenders, has agreed to the amendments to the Credit Agreement
requested by the Borrower set forth in Section 2 herein as evidenced by its
signature to this Amendment.

AGREEMENT:

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower, the Administrative Agent and the Revolving
Credit Lenders party hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Credit Agreement, as amended by this Amendment.

Section 2. Amendments to Credit Agreement. Effective as of the Amendment No. 1
Effective Date, the Credit Agreement is hereby amended as follows:

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
adding the following new defined terms in the appropriate alphabetical order:

“Liquidity” means, on any date of determination, the sum of (i) all cash and all
Cash Equivalents owned and held by the Borrower and its Domestic Subsidiaries
that are Loan Parties and (ii) Revolving Availability, in each of the foregoing
cases (i) and (ii), on such date of determination; provided however, that
amounts calculated under clause (i) of this definition shall exclude any amounts
that would not be considered “cash” or “cash equivalents” under GAAP or “cash”
or “cash equivalents” as recorded on the books of the Loan Parties; provided,
further, that amounts included under clause (i) of this definition shall (A) be
included only to the extent such cash or Cash Equivalents are (1) not subject to
any Lien or other restriction or encumbrance of any kind (other



--------------------------------------------------------------------------------

than Liens (x) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights so long as such
liens and rights are not being enforced or otherwise exercised or (y) in favor
of Administrative Agent) and (2) subject to a perfected Lien in favor of the
Administrative Agent and (B) exclude any amounts held by the Loan Parties in
escrow, trust or other fiduciary capacity.

“First Amendment to Second A&R Credit Agreement” means that certain Amendment
No. 1 to Second Amended and Restated Credit Agreement dated as of July 29, 2020,
by and among the Borrower, the other Loan Parties, the Required Revolving
Lenders and the Administrative Agent.

“Qualified Sale” means a sale of all or a part of the assets or Equity Interests
of the Borrower and its Subsidiaries that would result in (i) proceeds in an
amount no less than the amount necessary to pay off the Term Loans in full and
(ii) a pro forma Consolidated Net Leverage Ratio that does not exceed 3.50:1.00
(calculated immediately after giving effect to such sale and the prepayment
required with the proceeds thereof, assuming, for purposes of such calculation,
that the Revolving Commitments have been fully funded as Consolidated Funded
Indebtedness).

“Revolving Availability” means, on any date of determination, the positive
difference (if any) between (i) the aggregate Revolving Credit Commitments of
all Revolving Lenders as of such date and (ii) the aggregate Revolving Credit
Exposure of all Lenders as of such date.

(b) Section 7.14 (Financial Covenant) of the Credit Agreement is hereby amended
in its entirety as follows:

“7.14 Financial Covenant. For the benefit of the Revolving Credit Lenders, the
Swing Line Lender and the L/C Issuers only (and the Administrative Agent on
their behalf), permit the Consolidated Net Leverage Ratio of the Borrower and
its Subsidiaries as of the last day of any fiscal quarter of the Borrower to
exceed (i) the Consolidated Net Leverage Ratio set forth in the applicable
fiscal quarter below for each fiscal quarter ended prior to the consummation of
a Qualified Sale and (ii) 3.50:1.00 for each fiscal quarter ended after the
consummation of a Qualified Sale (assuming, for purposes of calculating each pro
forma test described in this clause (ii), that the Revolving Commitments have
been fully funded as Consolidated Funded Indebtedness).

 

    

Fiscal Quarter

  

Consolidated Net Leverage Ratio

   December 31, 2019    5.25 to 1.00    March 31, 2020    5.25 to 1.00   
June 30, 2020    5.00 to 1.00    September 30, 2020    5.00 to 1.00   
December 31, 2020    5.00 to 1.00    March 31, 2021    4.75 to 1.00    June 30,
2021    4.75 to 1.00    September 30, 20201    4.50 to 1.00    December 31, 2021
   4.50 to 1.00    March 30, 2022 and thereafter    4.00 to 1.00

 

-2-



--------------------------------------------------------------------------------

Notwithstanding the foregoing Section 7.14 (including the table set forth
immediately above) or anything else to the contrary in this Agreement, the
maximum Consolidated Net Leverage Ratio for the fiscal quarters ending
June 30, 2020 and September 30, 2020 (the “Conditional 2Q20 and 3Q20 Financial
Covenant Waiver”) shall be waived so long as (i) the Borrower does not permit
Liquidity (A) as of the last day of any fiscal month set forth in the table
below to be less than the amount of “Minimum Liquidity” set forth opposite such
date, it being understood and agreed that a Responsible Officer of the Borrower
shall execute and deliver a certificate within ten (10) Business Days after the
end of each fiscal month (together with supporting evidence in form and
substance reasonably satisfactory to the Administrative Agent) certifying as to
the Liquidity as of the last day of such fiscal month end or (B) at any time
during the period from July [    ], 2020 through February 19, 2021 (the
“Suspension Period”) to be less than $22,000,000 (it being understood and agreed
that the certificate referenced in clause (i)(A) above shall also require the
Responsible Officer to certify to the condition in this clause (i)(B)), (ii)
during the Suspension Period, (A) no Indebtedness is incurred using the
exceptions set forth in Sections 7.02(j), (l) or (m) of this Agreement
(provided, however, that Foreign Subsidiaries that are not Loan Parties may
incur unsecured or secured Indebtedness pursuant to Sections 7.02(j) or (m) of
this Agreement in an aggregate principal amount not to exceed $5,000,000), (B)
no Investments are made using the exceptions set forth in Sections 7.03(a)(xiv),
(a)(xvi) or (b) of this Agreement, (C) no Dispositions are made using the
exceptions set forth in Sections 7.05(b) or (i) (other than a Qualified Sale so
long as all Net Cash Proceeds thereof are applied as a prepayment of the Loans
on the date that the Qualified Sale is consummated, which results in the payment
in full of the Term Loans as of such date) of this Agreement without the prior
written consent of the Required Revolving Lenders (provided, that the condition
set forth in this clause (ii)(C) shall remain in effect after the end of the
Suspension Period until the Maturity Date of the Revolving Credit Facility) and
(D) no Restricted Payments are made using the exceptions set forth in Sections
7.06(c) or (d) of this Agreement and (iii) the Borrower satisfies each of the
“Conditions Subsequent to the Conditional 2Q20 and 3Q20 Financial Covenant
Waiver” set forth in Section 4 of the First Amendment to Second A&R Credit
Agreement no later than the applicable dates therefor; provided that it is
understood and agreed that the failure to satisfy any of the foregoing
conditions to the Conditional 2Q20 and 3Q20 Financial Covenant Waiver (including
the “Conditions Subsequent to the Conditional 2Q20 and 3Q20 Financial Covenant
Waiver” set forth in Section 4 of the First Amendment to Second A&R Credit
Agreement) during the Suspension Period shall only result in the reinstatement
of the financial covenant set forth in this Section 7.14 for the fiscal quarters
ended June 30, 2020 and September 30, 2020, in accordance with the table set
forth above, and such financial covenant may be enforced retroactively by the
Required Revolving Lenders to the extent that any of the conditions to the
Conditional 2Q20 and 3Q20 Financial Covenant Waiver (including the “Conditions
Subsequent to the Conditional 2Q20 and 3Q20 Financial Covenant Waiver” set forth
in Section 4 of the First Amendment to Second A&R Credit Agreement) are not met
after the date such financial covenant was required to be reported on (for
example, the financial statements and corresponding Compliance Certificate with
respect to the fiscal quarter ending June 30, 2020 are due on August 19, 2020
per Sections 6.01(b) and 6.02(b), respectively, and to the extent that the
minimum Liquidity condition fails to be met, the financial covenant for the
fiscal quarter ending June 30, 2020 shall be immediately deemed to be reinstated
and applied (due to the Borrower’s failure to satisfy the conditions of the
waiver), and if the Compliance Certificate delivered by the Borrower for such
fiscal quarter failed to demonstrate a Consolidated Net Leverage Ratio of less
than 5.00:1.00, an immediate Event of Default under Section 8.01(b)(ii) of the
Credit Agreement shall have occurred as of August 19, 2020).

 

-3-



--------------------------------------------------------------------------------

Fiscal Month Ending

   Minimum Liquidity  

July 31, 2020

   $ 42,000,000  

August 31, 2020

   $ 32,000,000  

September 30, 2020

   $ 28,000,000  

October 31, 2020

   $ 27,000,000  

November 30, 2020

   $ 24,500,000  

December 31, 2020

   $ 22,000,000  

January 31, 2021

   $ 24,500,000  

Section 3. Conditions to Effectiveness. This Amendment shall become effective on
the date that the following conditions shall have been satisfied (such date, the
“Amendment No. 1 Effective Date”):

(a) the Administrative Agent (or its counsel) shall have received counterparts
of this Amendment that, when taken together, bear the signatures of (A) the
Required Revolving Lenders, (B) the Administrative Agent, (C) the Borrower and
(D) the Guarantors;

(b) the Borrower shall have paid to the Administrative Agent all reasonable and
documented out-of-pocket expenses (including the reasonable fees and expenses of
counsel for the Administrative Agent) incurred in connection with this Amendment
and all other fees and expenses then due and payable to the Administrative Agent
in connection with this Amendment, in each case to the extent invoiced one
business day prior to the Amendment No. 1 Effective Date;

(c) the representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects (or,
with respect to representations and warranties modified by a materiality or
Material Adverse Effect standard, in all respects) on and as of the Amendment
No. 1 Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, with respect to representations
and warranties modified by a materiality or Material Adverse Effect standard, in
all respects) as of such earlier date;

(d) both before and immediately after giving effect to this Amendment, there
shall exist no Default or Event of Default; and

(e) the Borrower shall have paid to the Administrative Agent, for the account of
each Revolving Credit Lender that is signatory hereto, a fee in an amount equal
to 0.50% of the aggregate principal amount of such Revolving Credit Lender’s
Revolving Credit Commitments under the Credit Agreement.

Section 4. Conditions Subsequent to the Conditional 2Q20 and 3Q20 Financial
Covenant Waiver. The “Conditional 2Q20 and 3Q20 Financial Covenant Waiver”
described in Section 2(b) above is subject to the following conditions
subsequent (it being understood and agreed that the failure to satisfy any such
conditions shall have the effect set forth in Section 2(b) above):

 

-4-



--------------------------------------------------------------------------------

(a) No later than ten (10) Business Days after the Amendment No. 1 Effective
Date, the Borrower shall have provided a report, in form and substance
reasonably satisfactory to the Administrative Agent, that assesses the
Liquidity, financial performance and projections of the Borrower and its
Subsidiaries as of June 30, 2020 (along with such other information relating
thereto as may be reasonably requested by the Administrative Agent);

(b) Promptly following the request of the Required Revolving Lenders (and, in
any event, no later than five (5) Business Days following any such request), the
Borrower shall hire and appoint a financial advisor (a “Financial Advisor”) that
is reasonably acceptable to the Administrative Agent and provide such Financial
Advisor reasonable access to all matters of the Loan Parties related to the
finances, operations or otherwise, it being understood and agreed that all fees
and expenses of the Financial Advisor shall be paid by the Borrower;

(c) the Borrower shall deliver or cause to be delivered (commencing on the first
Thursday immediately following the date of this Amendment, and on a weekly basis
thereafter until December 15, 2020) prior to 5:00 P.M. New York City time on
Thursday of each succeeding week a thirteen (13)-week cash flow forecast (which
shall be produced by the Financial Advisor if a Financial Advisor has been hired
pursuant to Section 4(b) above), with all supporting assumptions and underlying
schedules for the Loan Parties (the “Cash Flow Forecast”), which shall be
accompanied by a certificate of a Responsible Officer (a) certifying as to the
Cash Flow Forecast being fairly and accurately stated, (b) showing the changes
in comparison to the immediately preceding Cash Flow Forecast and (c) including
a detailed reconciliation analysis of actual results compared to projected
results for the prior week and a written explanation of all material variances;

(d) Promptly (and, in any event, no later than three (3) Business Days)
following receipt thereof, the Loan Parties shall have delivered evidence to the
Administrative Agent that final binding bids were solicited and received from
qualified prospective purchasers for a sale of all or a part of the assets or
Equity Interests of the Borrower and its Subsidiaries that would result in
(i) proceeds in an amount no less than the amount necessary to pay off the Term
Loans in full and (ii) a pro forma Consolidated Net Leverage Ratio that does not
exceed 3.50:1.00 (calculated immediately after giving effect to such sale and
the prepayment required with the proceeds thereof, assuming, for purposes of
such calculation, that the Revolving Commitments have been fully funded as
Consolidated Funded Indebtedness) (a “Qualified Sale”);

(e) Promptly (and, in any event no later than three (3) Business Days) following
receipt thereof, the Loan Parties shall have delivered evidence to the
Administrative Agent that a definitive purchase agreement has been executed with
respect to a Qualified Sale, and the Loan Parties shall provide written updates
to Administrative Agent from time-to-time regarding the status and progress
thereof promptly following the written request of Administrative Agent therefor;
and

(f) On or before December 15, 2020, the Loan Parties shall have delivered
evidence to the Administrative Agent that a Qualified Sale shall have closed and
the Term Loans shall have been paid in full with the proceeds of such Qualified
Sale.

Section 5. Acknowledgments and Affirmations of the Loan Parties. Each Loan Party
hereby expressly acknowledges the terms of this Amendment and confirms and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and thereby, (ii) its
guarantee of the Obligations under the Guaranty and (iii) its grant of Liens on
the Collateral to secure the Obligations pursuant to the Collateral Documents.
Without limiting the generality of the foregoing, the Collateral Documents to
which such Loan Party is a party and all of the Collateral described therein do,
and shall continue to secure, payment of all of the Obligations.

 

-5-



--------------------------------------------------------------------------------

Section 6. Miscellaneous.

(a) Representations and Warranties. The Borrower and each Guarantor, by signing
below, hereby represents and warrants to the Administrative Agent and the
Lenders that:

(i) it has the legal power and authority to execute and deliver this Amendment;

(ii) the officers executing this Amendment on its behalf have been duly
authorized to execute and deliver the same and bind it with respect to the
provisions hereof;

(iii) the execution and delivery hereof by it and the performance and observance
by it of the provisions hereof do not conflict with, result in a breach in any
of the provisions of, constitute a default under, or result in the creation of a
Lien (other than Liens permitted under Section 7.01 of the Credit Agreement)
upon any assets or property of any Loan Party under the provisions of (a) such
Loan Party’s Organization Documents, (b) any material agreement to which any
Loan Party is a party, (c) any order, injunction, writ or decree of any
Governmental Authority or (d) any Law, except with respect to any conflict,
breach, default or violation referred to in clauses (c) and (d) above, solely to
the extent that such conflicts, breaches, defaults or violations, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect;

(iv) this Amendment constitutes its valid and binding obligation in every
respect, enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies;

(v) no Default or Event of Default exists under the Credit Agreement, nor will
any occur immediately after the execution and delivery of this Amendment or by
the performance or observance of any provision hereof; and

(vi) each of the representations and warranties set forth in Article V of the
Credit Agreement is true and correct in all material respects (or, with respect
to representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) as of the date hereof, except to the extent
that any thereof expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or, with respect to representations and warranties modified by a
materiality or Material Adverse Effect standard, in all respects) as of the date
when made.

(b) Credit Agreement Unaffected. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby (and this Amendment shall not be deemed to be a
consent to any Qualified Sale that is not otherwise permitted by the Credit
Agreement). This Amendment is a Loan Document.

(c) Guarantor Acknowledgment. Each Guarantor, by signing this Amendment:

(i) consents and agrees to and acknowledges the terms of this Amendment;

 

-6-



--------------------------------------------------------------------------------

(ii) acknowledges and agrees that all of the Loan Documents to which such
Guarantor is a party or otherwise bound shall continue in full force and effect
and that all of such Guarantor’s obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment;

(iii) represents and warrants to the Administrative Agent and the Lenders that
all representations and warranties made by such Guarantor and contained in this
Amendment or any other Loan Document to which it is a party are true and correct
in all material respects on and as of the date hereof to the same extent as
though made on and as of the date hereof, except to the extent that any thereof
expressly relate to an earlier date; and

(iv) acknowledges and agrees that (A) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Guarantor is not required by the
terms of the Credit Agreement or any other Loan Document to which such Guarantor
is a party to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (B) nothing in the Credit Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
such Guarantor to any future amendments or modifications to the Credit
Agreement.

(d) Waiver. The Borrower and each Guarantor, by signing below, hereby waives and
releases the Administrative Agent and each of the Lenders and their respective
Related Parties from any and all claims, offsets, defenses and counterclaims of
which the Borrower and any Guarantor is aware, such waiver and release being
with full knowledge and understanding of the circumstances and effect thereof
and after having consulted legal counsel with respect thereto.

(e) Entire Agreement. This Amendment, together with the Credit Agreement and the
other Loan Documents integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral representations and negotiations and
prior writings with respect to the subject matter hereof.

(f) Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or e-mail (including in a “.pdf” format) shall be
effective as delivery of a manually executed counterpart of this Amendment.

(g) Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial. THIS
AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. SECTIONS 10.14
AND 10.15 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS
AMENDMENT AND SHALL APPLY MUTATIS MUTANDIS HERETO.

(h) Severability. Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Amendment or
affecting the validity or enforceability of any of the terms or provisions of
this Amendment in any other jurisdiction. If any provision of this Amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

-7-



--------------------------------------------------------------------------------

(i) No Novation. The parties hereto acknowledge and agree that the amendment of
the Credit Agreement pursuant to this Amendment and all other Loan Documents
amended and/or executed and delivered in connection herewith shall not
constitute a novation of the Credit Agreement and the other Loan Documents as in
effect prior to the Amendment No. 1 Effective Date.

[Signature pages follow]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

NN, INC., as the Borrower By:  

/s/ Mark F. Schuermann

  Name:   Mark F. Schuermann   Title:   Vice President, Treasurer and Investor
Relations

 

Signature Page

Amendment No. 1 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Acknowledged and agreed to by each of the undersigned Guarantors: INDUSTRIAL
MOLDING CORPORATION WHIRLAWAY CORPORATION PNC ACQUISITION COMPANY, INC. PMC USA
ACQUISITION COMPANY, INC. PMC ACQUISITION COMPANY, INC. NN PRECISION PLASTICS,
INC. CAPROCK MANUFACTURING, INC. CAPROCK ENCLOSURES, LLC BRAININ-ADVANCE
INDUSTRIES LLC WAUCONDA TOOL & ENGINEERING LLC LACEY MANUFACTURING COMPANY, LLC
GENERAL METAL FINISHING LLC MATRIX I LLC BOSTON ENDO-SURGICAL TECHNOLOGIES LLC
CONNECTICUT PLASTICS LLC ADVANCED PRECISION PRODUCTS, INC. HOWESTEMCO, LLC
PREMCO, INC. PROFILES INCORPORATED HOLMED, LLC TRIGON INTERNATIONAL LLC NN LIFE
SCIENCES DESIGN & DEVELOPMENT, LLC NN LIFE SCIENCES – VANDALIA, LLC PMG
INTERMEDIATE HOLDING CORPORATION PMG ACQUISITION CORPORATION PARAGON MEDICAL,
INC. PARAGON ACQUISITION CORP. PARAGON MEDICAL INTERNATIONAL, INC. PLATINUM
SURGICAL INSTRUMENTS, INC. SOUTHERN CALIFORNIA TECHNICAL ARTS, INC. AUTOCAM
CORPORATION AUTOCAM-PAX, INC. POLYMETALLURGICAL LLC PRECISION ENGINEERED
PRODUCTS HOLDINGS, INC. PRECISION ENGINEERED PRODUCTS LLC By:  

/s/ Matthew S. Heiter

  Name:   Matthew S. Heiter   Title:   Vice President and Secretary

 

Signature Page

Amendment No. 1 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

TRUIST BANK, as successor by merger to SUNTRUST BANK, as Administrative Agent
By:  

/s/ Juan De Jesus-Caballero

  Name: Juan De Jesus-Caballero   Title: Senior Vice President

 

Signature Page

Amendment No. 1 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

The undersigned hereby consents to and approves of the foregoing amendment:
TRUIST BANK, as Revolving Credit Lender By:  

/s/ Juan De Jesus-Caballero

  Name: Juan De Jesus-Caballero   Title: Senior Vice President

 

Signature Page

Amendment No. 1 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

The undersigned hereby consents to and approves of the foregoing amendment:
KEYBANK NATIONAL ASSOCIATION, as Revolving Credit Lender By:  

/s/ Ari Deutchman

  Name: Ari Deutchman   Title: Senior Vice President

 

Signature Page

Amendment No. 1 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

The undersigned hereby consents to and approves of the foregoing amendment:
JPMORGAN CHASE BANK, N.A., as Revolving Credit Lender By:  

/s/ Philip VanFossan

  Name: Philip VanFossan   Title: Executive Director

 

Signature Page

Amendment No. 1 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

The undersigned hereby consents to and approves of the foregoing amendment:
HOMETRUST BANK,
as Revolving Credit Lender By:  

/s/ Corey Webb

  Name: Corey Webb   Title: Senior Vice President

 

Signature Page

Amendment No. 1 to Second Amended and Restated Credit Agreement